Lee, J.
The pleadings in this cause necessitated a determination of the effect and extent of the work contract, both oral and written; and whether the job was performed in good workmanship style. The evidence, pro and con, was *342in sharp dispute. The determination of such a controversy was strictly for the jury, and they were fully warranted in the verdict which they reached.
The points, which the appellants assigned and argued as errors, have either been settled adversely to their contentions, or they do not possess sufficient merit to require a discussion.
Affirmed.
Roberds, P. Jand Hall, Holmes and Ethridge, JJ., concur.